Appeal from a judgment of the Supreme Court (Kane, J.), entered May 10, 2002 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent finding petitioner guilty of violating a prison disciplinary rule.
Petitioner was found guilty of violating the prison disciplinary rule that prohibits the possession of unauthorized organizational material. The charge stems from an investigation which led to the confiscation of material from petitioner’s cell containing, among other things, an unauthorized organizational symbol, 139 handwritten pages and 79 typed pages which were identified as unauthorized organizational material demonstrating petitioner’s membership and recruiting activities. Following an unsuccessful administrative appeal, petitioner commenced this CPLR article 78 proceeding challenging the adequacy of the *801misbehavior report. Supreme Court dismissed the petition and this appeal challenging the sufficiency of the misbehavior report ensued.
We affirm. It is well settled that “there is no requirement that the misbehavior report ‘itemize in evidentiary detail all aspects of the case’ ” (Matter of La Bounty v Goord, 245 AD2d 675, 676 [1997], lv denied 91 NY2d 1002 [1998], quoting Matter of Davis v Coughlin, 200 AD2d 904, 905 [1994]). Although the sheer volume of the confiscated material precluded it from being included with the misbehavior report, the misbehavior report nevertheless provided petitioner with sufficient detail to afford him an opportunity to prepare a defense (see Matter of Sepe v Goord, 1 AD3d 667 [2003]; Matter of Eckert v Selsky, 247 AD2d 728 [1998]). Furthermore, the hearing testimony demonstrates petitioner’s familiarity with the documents taken and negates his claim of prejudice resulting from the alleged insufficiency of the misbehavior report (see Matter of Reynolds v Goord, 275 AD2d 854, 854 [2000]).
Cardona, P.J., Crew III, Carpinello, Mugglin and Lahtinen, JJ., concur. Ordered that the judgment is affirmed, without costs.